 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     ARTHUR RONESS,                              )
10                                               )      No. C18-1030 RSM
               Plaintiff,                        )
11                                               )      STIPULATED MOTION AND ORDER TO
          vs.                                    )      EXTEND DISCOVERY DEADLINE RE
12                                               )      DEPOSITION OF BROADSPIRE
     T-MOBILE USA, INC., a Delaware corporation, )      REPRESENTATIVE
13                                               )
               Defendant.                        )
14                                               )
                                                 )
15

16          COMES NOW, Plaintiff Arthur Roness and Defendant T-Mobile USA, Inc., by and

17   through their respective counsel of record, hereby move pursuant to Federal Rules of Civil

18   Procedure 6(b) and Local Civil Rule 7(j) for relief from the discovery deadline for the limited

19   purpose of: (1) taking the Rule 30(b)(6) deposition of Broadspire Services, Inc’s (“BSI”)

20   representative; and (2) allowing T-Mobile to answer interrogatory questions in lieu of undergoing

21   a Rule 30(b)(6) deposition.

22

23


      STIPULATED MOTION AND AGREED ORDER TO EXTEND                             PREMIER LAW GROUP PLLC
      DISCOVERY DEADLINE                                                            1408 140th Place NE
                                                                                    Bellevue, WA 98007
      (No. 2:18-cv-01030-RSM) - 1
                                                                            (206) 285-1743 / Fax: (206) 599-6316
 1                                            STIPULATION

 2          In September 2018, BSI was served with a subpoena to produce all documents in its

 3   possession related to Plaintiff’s leave of absence. BSI produced documents in October 2018.

 4   Thereafter, BSI was subpoenaed to be deposed in California on May 22, 2019. During the

 5   deposition, it was discovered that BSI did not comply with the subpoena demanding production of

 6   all documents and that its Rule (30)(b)(6) representative, who appeared to testify on BSI’s behalf,

 7   was relying on information and materials BSI failed to previously disclose. As a result, the parties

 8   agreed to postpone and continue BSI’s deposition to a new date.

 9          On June 5, 2019, BSI was served with subpoena for its continued deposition, which was

10   scheduled for June 25, 2019. However, because BSI’s Rule 30(b)(6) representative’s schedule

11   and defense counsel’s unavailability, the deposition could not be rescheduled before the current

12   discovery cut-off date of July 1, 2019. The parties hereby stipulate, agree and request that the

13   Court grant an extension of the discovery deadline to allow the parties to complete BSI’s

14   deposition, which is currently scheduled for July 8, 2019.

15          The parties also request that the discovery deadline be extended to allow Defendant to

16   answer interrogatory questions in lieu of appearing for a Rule 30(b)(6) deposition. T-Mobile’s

17   Rule 30(b)(6) representative’s deposition is currently scheduled for July 1, 2019. However,

18   Defendant’s counsel is unavailable on that date. As a compromise, in lieu of rescheduling the

19   30(b)(6) deposition, the parties agreed to have Defendant answer specific written questions in

20   accordance with Rule 33 after the discovery deadline. The parties stipulate, agree and therefore

21   request that the Court also grant an extension of the discovery deadline to allow Defendant to

22   answer specific written questions in accordance with Rule 33 in lieu of appearing for the 30(b)(6)

23   deposition.


      STIPULATED MOTION AND AGREED ORDER TO EXTEND                                PREMIER LAW GROUP PLLC
      DISCOVERY DEADLINE                                                               1408 140th Place NE
                                                                                       Bellevue, WA 98007
      (No. 2:18-cv-01030-RSM) - 2
                                                                               (206) 285-1743 / Fax: (206) 599-6316
 1   ////

 2          DATED THIS 25th day of June 2019.

 3   SEBRIS BUSTO JAMES                         PREMIER LAW GROUP, PLLC

 4
     BY: /s/ Jeffrey A. James                   /s/ Patrick J. Kang
 5   Jeffrey A. James, WSBA #18277              Patrick J. Kang, WSBA #30726
     Matthew R. Kelly, WSBA #48050              1408 140th PL NE
 6   14205 SE 36th Street, Suite 325            Bellevue, WA 98007
     Bellevue, WA 98006                         Tel. (206) 285-1743
 7   Tel. (425) 454-4233                        Fac. (206) 599-6316
     jaj@sebrisbusto.com                        patrick@premierlawgroup.com
 8   mkelly@sebrisbusto.com                     Attorney for Plaintiff
     Attorneys for Defendant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND AGREED ORDER TO EXTEND                 PREMIER LAW GROUP PLLC
      DISCOVERY DEADLINE                                                1408 140th Place NE
                                                                        Bellevue, WA 98007
      (No. 2:18-cv-01030-RSM) - 3
                                                                (206) 285-1743 / Fax: (206) 599-6316
 1                                                ORDER

 2   PURSUANT TO THE PARTIES’ STIPULATION IT IS SO ORDERED

 3          IT IS FURTHER ORDERED that pursuant to LCR 7(j), the discovery deadline in this

 4   matter shall be extended so that: (1) the parties may take the deposition of BSI’s 30(b)(6)

 5   representative; and (2) T-Mobile can answer specific written questions in accordance with Rule

 6   33 in lieu of appearing for a Rule 30(b)(6) deposition.

 7          DATED this 27th day of June 2019.

 8

 9                                                A
                                                  RICARDO S. MARTINEZ
10                                                CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION AND AGREED ORDER TO EXTEND                           PREMIER LAW GROUP PLLC
      DISCOVERY DEADLINE                                                          1408 140th Place NE
                                                                                  Bellevue, WA 98007
      (No. 2:18-cv-01030-RSM) - 4
                                                                          (206) 285-1743 / Fax: (206) 599-6316
